DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered. 
Election/Restrictions
	Applicant affirmed the election without traverse of Group (I) in the reply filed on September 28, 2021. Group (I), drawn to the compounds of formula (I), substituted memantine compounds, and compositions thereof, embraced by claims 31-42 was elected by Applicant. 

In summary, claims 31, 33-36 and 38-47 are pending and claims 31, 33-36, 38-42 and 47 are under consideration. Claim 47 is a new claim. Claims 43-46 are withdrawn based on the restriction requirement. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, CN 201610300245.5, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims of this application. Group definitions in claim 31 such as "R1 is alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl or heteroaryl" are not expressly or implicitly disclosed by CN201610300245.5. Therefore, claim 31 does not enjoy the priority of the above-mentioned prior application. Similarly, claims 33-35 and 38-47 do not enjoy the priority of the above-mentioned prior application for the same reasons or the definition of R3 and R4. Claim 36 is expressly disclosed by CN201610300245.5 and therefore enjoys the priority of the above-mentioned prior application. In summary, for claims 31, 33-35 and 38-47, the relevant date is the filing date: 05 May 2017 (05.05.2017) and for claim 36, the relevant date is priority date: 07 May 2016 (07.05.2016). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31, 33-36 and 38-42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipton et al. (US 5614560) in view of Blumberg et al. (US 8969337) and Alzheimer’s & Dementia Weekly (available 2-16-2014, (http://www.alzheimersweekly.com/2014/02/namendas-switch-to-namenda-xr.html, downloaded August 8, 2022, pp. 1-6).
The present application claims substituted memantine derivatives as shown below:

    PNG
    media_image1.png
    126
    114
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    227
    678
    media_image2.png
    Greyscale
 .
	Lipton et al. teach a compound of formula I, i.e., 
    PNG
    media_image1.png
    126
    114
    media_image1.png
    Greyscale
 wherein R1 and R2 are hydrogen, which is memantine, as an antagonist for the NMDA receptor, see the abstract, Fig. 2c and the last line in column 2. 
	The Lipton reference does not teach R2 as presently claimed. 

	Blumberg et al. reference teach a memantine derivative, Vildagliptin, a known anti-hypertensive agent, substituted at R1 or R2 with the following:
	
	
    PNG
    media_image3.png
    249
    207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    36
    356
    media_image4.png
    Greyscale

, see columns 12-13, bridged. Parts of Table 1-3 are provided below:

    PNG
    media_image5.png
    448
    349
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    302
    354
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    521
    362
    media_image7.png
    Greyscale
.

The only difference between the claimed compounds and the cited species is the substituent at the R1 or R2 position. The reference teaches CH2C(O)-N-pyrrolidine-2-CN, see the compound cited above, which is outside of the scope of the presently claimed compounds. The present claims embrace H at the same position.
The present application discloses the addition of the group at R2 is to decrease the solubility of the compound, see page 1, paragraphs 0003-0004. Blumberg et al. teach a sustained delivery of a secondary amine-containing parent drug or a related compound (see column 2, line 41) comprising by substituting a labile, hydrophobic carbamate-linked prodrug moiety on the secondary amine nitrogen atom of the parent drug. Preferably the prodrug compound has decreased solubility under physiological conditions and sustained activity upon dosing compared to the parent drug compound, see column 4, lines 6-17. The reference also teaches the sustained delivery of drugs can reduce the dosing requirements, see column 2, lines 27-28; and provide a longer duration of action per dose than is currently expected, see column 2, lines 42-43.
Blumberg does not explicitly teach adding the R2 substituent to a primary amine parent drug, the reference only teaches adding to a secondary amine parent drug or a related compound. A primary amine compound is similar in structure to a secondary amine compound except the primary amine has one more hydrogen substitution on the nitrogen, e.g. NH2R (primary) versus NHR2 (secondary). MPEP 2144.09 states, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).” 
Alzheimer’s & Dementia Weekly teaches the benefits of memantine as an extended release capsule, i.e. Namenda XR, see page 1, second full paragraph. The reference states, “[C]onvenient, once-daily dosing, which is particularly meaningful for this patient population and their caregivers,” which is sufficient motivation to make a longer duration of action per dose drug. 
  Thus, it would have been obvious to one of ordinary skill in the art to add a subformula from Tables 1-3 of Blumberg to memantine, a known NMDA antagonist, because Blumberg teaches the subformulas reduce the solubility of secondary amine compounds or related compounds, which may extend the release of the parent drug.
To overcome the rejection, unexpected results may be submitted. 
This is a new rejection and therefore the Remarks submitted by Applicant have not been addressed.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipton et al. (US 5614560) in view of Blumberg et al. (US 8969337) and Alzheimer’s & Dementia Weekly (available 2-16-2014, (http://www.alzheimersweekly.com/2014/02/namendas-switch-to-namenda-xr.html, downloaded August 8, 2022, pp. 1-6).
The present application claims substituted memantine derivatives as shown below:

    PNG
    media_image1.png
    126
    114
    media_image1.png
    Greyscale
 
    PNG
    media_image8.png
    201
    596
    media_image8.png
    Greyscale
 .

	Lipton et al. teach a compound of formula I, i.e., 
    PNG
    media_image1.png
    126
    114
    media_image1.png
    Greyscale
 wherein R1 and R2 are hydrogen, which is memantine, as an antagonist for the NMDA receptor, see the abstract, Fig. 2c and the last line in column 2. 
	The Lipton reference does not teach R2 as presently claimed. 

	Blumberg et al. reference teach a memantine derivative, Vildagliptin, a known anti-hypertensive agent, substituted at R1 or R2 with the following:
	
	
    PNG
    media_image3.png
    249
    207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    36
    356
    media_image4.png
    Greyscale
, see columns 12-13, bridged. Parts of Table 1-3 are provided below:

    PNG
    media_image5.png
    448
    349
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    302
    354
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    521
    362
    media_image7.png
    Greyscale
.

The only difference between the claimed compounds and the cited species is the substituent at the R1 or R2 position. The reference teaches CH2C(O)-N-pyrrolidine-2-CN, see the compound cited above, which is outside of the scope of the presently claimed compounds. The present claims embrace a nitrogen-protecting group, which is a secondary amine on the nitrogen with the protecting group. 
The present application discloses the addition of the group at R2 is to decrease the solubility of the compound, see page 1, paragraphs 0003-0004. Blumberg et al. teach a sustained delivery of a secondary amine-containing parent drug or a related compound (see column 2, line 41) comprising by substituting a labile, hydrophobic carbamate-linked prodrug moiety on the secondary amine nitrogen atom of the parent drug. Preferably the prodrug compound has decreased solubility under physiological conditions and sustained activity upon dosing compared to the parent drug compound, see column 4, lines 6-17. The reference also teaches the sustained delivery of drugs can reduce the dosing requirements, see column 2, lines 27-28; and provide a longer duration of action per dose than is currently expected, see column 2, lines 42-43.
Alzheimer’s & Dementia Weekly teaches the benefits of memantine as an extended release capsule, i.e. Namenda XR, see page 1, second full paragraph. The reference states, “[C]onvenient, once-daily dosing, which is particularly meaningful for this patient population and their caregivers,” which is sufficient motivation to make a longer duration of action per dose drug. 
  Thus, it would have been obvious to one of ordinary skill in the art to add a subformula from Tables 1-3 of Blumberg to memantine, a known NMDA antagonist, because Blumberg teaches the subformulas reduce the solubility of secondary amine compounds or related compounds, which may extend the release of the parent drug.
To overcome the rejection, unexpected results may be submitted. 

This is a new rejection and therefore the Remarks submitted by Applicant have not been addressed.
Double Patenting
The rejection of claims 31-42 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10800734, is withdrawn based on the terminal disclaimer submitted. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SUSANNA MOORE/Primary Examiner, Art Unit 1624